Citation Nr: 1243081	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for optic neuropathy secondary to medications prescribed for service-connected posttraumatic stress disorder (PTSD) and/or erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board and was scheduled for a January 2010 hearing; however, he failed to appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012).  

This case was previously before the Board in October 2010 and remanded for additional development.  The issue of entitlement to service connection for erectile dysfunction was also remanded.  In a December 2011 rating decision, the VA Appeals Management Center (AMC) granted the Veteran's claim for service connection for erectile dysfunction.  As the Veteran's claim was granted in full, that issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Board remanded the claim to obtain an opinion as to the etiology of the Veteran's optic neuropathy disability.  The Board specifically requested that the VA examiner provide an opinion as to whether it is at least as likely as not that the Veteran's optic neuropathy disorder is caused or aggravated by medications prescribed for his service-connected PTSD disability.  If not, the VA examiner was requested to provide an opinion as to whether it is at least as likely as not that the Veteran's optic neuropathy is caused or aggravated by his erectile dysfunction disorder.  The Board requested that a complete rationale be provided for any opinion expressed.  

The Veteran was evaluated at a VA examination in October 2010.  The VA examiner found that there was no evidence of diabetic neuropathy, but the Veteran did have paleness of the optic nerve indicating an optic neuropathy.  The VA examiner stated that he could not determine the etiology of the optic neuropathy, but did not explain why he was unable to determine the etiology.  If an examiner determines that he or she cannot provide an etiology opinion because it is unknowable or it would require speculation, then it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In the present case, it is not clear on the record why the examiner was unable to determine the etiology of the optic neuropathy.  Moreover, the VA examiner did not specifically address whether the optic neuropathy was related to the medication the Veteran took for his PTSD and/or erectile dysfunction, as requested in the October 2010 remand.  Thus, the Board finds that the October 2010 VA examination report is inadequate.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board further notes that the October 2010 report reflects that Goldman Visual Fields tests had been ordered but could not be done as the technician was not available.  Thus, it appears the VA examination was incomplete and a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his optic neuropathy disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination, to include all necessary tests, and provide a diagnosis of any pathology found.  Based on the examination and review of the record, the examiner must answer the following questions:

(i)  Is it at least as likely as not (likelihood of at least 50%) that the Veteran's optic neuropathy disorder is caused or aggravated (worsened) by medications prescribed for his service-connected PTSD disability?  

If the Veteran's optic neuropathy disorder was aggravated by medications prescribed for his service-connected PTSD disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the optic neuropathy disorder before the onset of aggravation.

(ii)  Is it at least as likely as not (likelihood of at least 50%) that the Veteran's optic neuropathy disorder is caused or aggravated (worsened) by his erectile dysfunction disorder, to include medication taken for the disorder.  

If the Veteran's optic neuropathy was aggravated by his erectile dysfunction disability, to include medications prescribed for the disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the optic neuropathy disorder before the onset of aggravation

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its nature progression.  If any aggravation is present, the physician should indicate, the extent possible, the approximate level of severity of the disability (i.e., a baseline) before the onset of the aggravation.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for optic neuropathy secondary to medications prescribed for service-connected PTSD and/or service-connected erectile dysfunction.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


